Citation Nr: 1124338	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement on an initial disability rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for asbestosis and assigned a 0 percent (noncompensable) rating effective July 28, 2002, and a 10 percent rating effective September 17, 2003.  The Veteran has only appealed the 10 percent rating.

A video conference hearing was held in February 2007 with the Veteran in St. Petersburg, Florida, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was remanded by the Board in August 2007.  In June 2009, the Board issued a decision denying the claim.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the June 2009 decision and remanded the matter back to the Board for additional action consistent with a January 2010 joint motion for remand and Court Order.  The Board again remanded the case in August 2010.  The matter is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to November 22, 2010, pulmonary function testing did not result in FVC of less than 75 or DLCO(SB) of less than 66.

2.  Pulmonary function testing conducted on November 22, 2010 revealed FVC of 64.3 percent.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2010, the criteria for an initial evaluation greater than 10 percent for asbestosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2010).

2.  From November 22, 2010, the criteria for a 60 percent initial evaluation for asbestosis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's January 2004 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected asbestosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's asbestosis was rated under Diagnostic Code 6833.  A 10 percent rating is warranted when the forced vital capacity (FVC) is 75 to 80 percent of predicted; or, if the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of predicted.  A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The maximum 100 percent rating is assigned for FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2010).  In essence, the regulation requires that the better of the pre- or post-bronchodilator scores are to be used when rating under DC 6833.

The Board notes that there are additional Diagnostic Codes addressing respiratory disabilities.  However, the Board also notes that, in addition to asbestosis, the record reflects diagnoses of nonservice-connected disabilities such as asthma, pneumonia, sleep apnea, and chronic obstructive pulmonary disease (COPD).  The use of manifestations not resulting from service-connected disease in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14.  A January 2011 VA opinion stated that, based on pulmonary function testing and chest x-rays, the majority of the Veteran's symptoms were attributable to asbestosis as opposed to asthma.  However, that same examiner clarified in March 2011 that fatigue was primarily caused by sleep apnea, pulmonary complaints in the Veteran's treatment records were centered on his asthma, and that asbestosis was not responsible for pulmonary function limitations such as dyspnea.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the March 2011 opinion to be more probative, as it is a more recent opinion and discusses all of the Veteran's respiratory conditions, including COPD, sleep apnea, and pneumonia.  Therefore, the Board will evaluate the Veteran's asbestosis under Diagnostic Code 6833 only.

C.  Evidence

VA treatment records reflect the Veteran underwent pulmonary function testing in September 2003.  FVC was 76 percent pre-bronchodilator and 75 percent post-bronchodilator.  DLCO(cor) and DLCO(unc) were 95 percent and 99 percent, respectively.

Additional treatment records show the Veteran was seen for a respiratory consult in April 2004.  He was noted to have stable asbestos pleural plaques.

The Veteran testified at an RO hearing in October 2004.  He stated that due to his service-connected asbestosis, he was limited in his activities.  He could no longer mow the lawn.  He had to abandon a shopping trip during a hot day.  He sometimes had to stop talking to take a breath.

The Veteran was afforded a VA examination in November 2004.  The Veteran reported dyspnea on exertion, and was unable to carry more than 20 pounds from his car to his house without having to stop and rest . He also had to stop talking sometimes to take a breath, and experienced chest pain.  Dyspnea was associated with a productive cough.  He treated his condition with regular use of an inhaler.  He denied any outpatient oxygen therapy.  Pulmonary function testing in December 2004 indicated an FVC of 86.8 percent and DLCO(SB) of 79.9 percent. 

VA treatment records indicate the Veteran underwent pulmonary function testing in January 2005.  FVC was 78.6 percent

The Veteran testified at a Board videoconference hearing in February 2007.  He reported being treated with 3 or 4 different inhalers, but that his condition continued to worsen.

Pulmonary function testing in January 2008 showed FVC at 87.9 percent and DLCO(SB) at 84.4 percent.

The Veteran was afforded a VA examination in March 2008.  The Veteran reported having a respiratory infection back in November.  Since that time he had experienced increased levels of productive coughing.  He also experienced wheezing and chest tightness, and had dyspnea with moderate exertion.  He treated his condition with Albuterol, Foradil, and Atrovent.  He also tried a friend's nebulizer and stated that it helped a great deal.  Dyspnea on moderate exertion was present on examination.  Calcified pleural plaques were noted on a CT scan to be unchanged over the past 10 months.

VA treatment records dated April 2010 show the Veteran was seen for a pulmonary consult.  He had been hospitalized in January for pneumonia.  Since that time, his breathing had been fine.  He used Proventil and a CPAP machine to treat his condition.  Pulmonary function testing revealed FVC of 84.3 before bronchodilator and 89.4 after bronchodilator.  DLCO(SB) was 71.3.

In October 2010, the Veteran reported increased problems with wheezing and shortness of breath.  He also had a persistent dry cough.  He was prescribed a tapered course of Prednisone.

Additional pulmonary function testing in November 2010 indicated FVC of 64.3.

The Veteran was afforded a VA examination in December 2010.  He reported having a persistent cough for a few weeks and being treated with Prednisone.  There were no abnormal breath sounds on examination.  There was no indication of cor pulmonale or pulmonary hypertension.  The examiner indicated that the Veteran would experience shortness of breath with doing chores or engaging in lifting activities.  

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for asbestosis is not warranted prior to November 22, 2010.  During that period, pulmonary function testing results universally indicated FVC of 75 or greater and DLCO(SB) greater than 66.  A higher 30 percent rating requires FVC of 74 or less, or a DLCO(SB) of 65 or less.  These findings have not been demonstrated prior to November 22, 2010.  The Board has considered the Veteran's subjective complaints in evaluating his disability.  However, the overall disability picture demonstrated by the evidence during this period is consistent with the assigned 10 percent rating.

However, as of November 22, 2010, the Board finds that a 60 percent rating is warranted.  As noted above, a 30 percent rating is assigned when FVC is 65 to 74, or DLCO(SB) is 56 to 65.  A 60 percent rating is assigned when FVC is 55 to 64, or DLCO(SB) is 40 to 55.  Pulmonary function testing on November 22, 2010 revealed FVC of 64.3, which falls in between the criteria for the 30 and 60 percent ratings.  As noted earlier, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Rounding the actual FVC result to the nearest whole percentage results in 64 percent, which is sufficient to meet the criteria for a 60 percent rating.  

A higher 100 percent rating is not warranted, however, as the evidence does not reflect FVC measured at less than 50 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or required outpatient oxygen therapy.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shortness of breath and wheezing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the asbestosis with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for asbestosis.  The record reflects that the Veteran is retired, and there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, the Board notes that the assigned 60 percent rating contemplates a significant impact on employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

As the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for asbestosis prior to November 22, 2010, and an initial rating in excess of 60 percent for asbestosis from November 22, 2010, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for asbestosis is denied prior to November 22, 2010.

An initial 60 percent rating, but not higher, for asbestosis is granted from November 22, 2010, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
J. R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


